 IntheMatter of. BANNER BEDCOMPANYandFURNITUREWORKERSUNION LOCAL18-B, C. I.O.Case No. R-0685.-DecidedAugust 9, 1941Jurisdiction:bedding manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until it is certified by the Board; contractentered into with a labor organization after second labor organization had filedpetition, no bar to ; election necessary.Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees, excluding clerical, supervisory employees, and teamsters.Mr. H. L. Lieberman,of Chicago,Ill., for the Company.Meyers and Meyers,byMr. Irving Meyers,of Chicago,Ill., for theC. I. O.Mr. Joseph M. Jacobs,of Chicago,Ill., for theA. F. of L.Mr. Robert S. Fousek,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 5, 1941, Furniture Workers Union Local 18-B, C. I. 0.,herein called the C. I. 0., filed with the Regional Director for theThirteenth Region (Chicago, I11.) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-'ployees of the Banner Bed Company, Chicago, Illinois, herein calledthe Company, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On June 11, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct it andto provide.for an appropriate hearing upon due notice.On June 16, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the C. I. O.,and Upholsterers International Union of North America, A. F. of L.,herein called the A. F. of L., a labor organization claiming to represent34 N. L. R. B., No. 11.90 BANNER BEDCOMPANY91employees directly affected by the investigation.Upon motion of theparties a continuance was granted, and on June 23, 1941, the RegionalDirector issued an amendment notice of hearing, copies of which wereduly served upon the Company, the C. I. 0., and the A. F. of L..Pursuant to notice, a hearing was held on June 30, 1941, at Chicago,Illinois, before Russell Packard, the Trial Examiner duly designatedby the Chief Trial Examiner.All parties were represented and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examinewitnesses, and to introduce evidence bearing uponthe issues was afforded all parties.During the course of the hearing,the Trial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record of the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Banner Bed Company is an Illinois corporation having itsprincipal office and place of business at Chicago, Illinois. It is engagedin the manufacture of metal beds, studio ends, bunks, and othermetal bedding products.During the calendar year 1940, the Com-pany purchased raw materials valued at $188,381, 20 per cent ofwhich represented purchases from sources outside the State of Illinoiswhich were shipped directly to the Company's plant. Sales for thecalendar year 1940, totaled $396,762, 47 per cent of which representedproducts shipped to points outside of the State of Illinois.II.THE ORGANIZATIONS INVOLVEDFurnitureWorkers Union Local 18-B, is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.Upholsterers International Union of North America is a labororganization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 29, 1941, the C. I. O. requested that it be recognized asthe exclusive bargaining agent of the Company's employees.TheCompany refused on the ground that it did not believe the C. I. O.represented a majority of its employees.On June 5., 1941, the C. I. O.filed its petition herein.On or about June 10, 1941, a group of 19employees purporting to act as a committee of the A. F. of L. went 92DECISIONSOF NATIONALLABOR RELATIONS BOARDto the Company's office wherethey signed a blank sheet of paper uponwhich an officer of the Company later added, "A. F. of L. Committeeof Employees 6/10/41." This group then drew up a "contract" whichwas modified by the Company anda viva vocevote appears to havebeen taken among the employees of the Company ratifying the "con-tract."Since the "contract" was entered into between the A. F. ofL. and the Company with full knowledge of the demands and claimof the C. I. 0., we find that itis nobar to a present determination ofrepresentatives.'A statement prepared by the Regional Director and introduced inevidence discloses that the C. I. 0. and the A. F. of L. each representa substantial number of employees in the alleged appropriate unit.2We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which hasarisen occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THEAPPROPRIATE UNITThe C. I. 0., the A. F. of L., and the Companyagreethat all pro-ductionand maintenanceemployees of the Company, excludingclerical and supervisory employeesand teamsters,constitute a unitappropriate for the purpose of collective bargaining.The C. I. 0.would exclude Bob Bowlerand Ed Kammer fromthe unit assupervisory employees.The A. F. of L. and the Company wouldinclude them.Bob Bowlerworks in the shipping department.He works in asupervisory capacity about 10 percent of thetimeduring which timehe assigns jobs and directs the activity of four or five men.We1Matter ofNew England Overall Co., Inc.andAmalgamated Clothing Workers ofAmerica (C. 1. O)25 N. L. R.B. 326;Matterof J. Edwards d CoandUnited Shoe Workersof America, Local 1t7, C 10, 20 N. L.R. B. 244.2 The C. I. O. presented 29 signed applicationcards to theRegional Director,24 bearingnames of persons on the June7, 1941,pay roll ofthe Company.Of the cards 10 weredated in May and June1941 and19 were undated.The A. F. of L.presented 25 signedapplication cards to the RegionalDirector, 21 of which were dated in June1941 and 5 ofwhich wereundated.Of the 26 cards submitted,23 bore names of persons on the Com-pany's June 6, 1941, pay roll.There are approximately 37 employees in the allegedappropriate unit. BANNER BEDCOMPANY93find that Bowler is a production employee and We will include himin the unit.Ed Kammer works in various places in the plant.He works in asupervisory capacity about 50 per cent of the time during which timehe directs the activity of around 20 men.We find that Kammer is asupervisor and will exclude him from the unit.'We find that all production and maintenance employees of theCompany, excluding clerical and supervisory employees and team-sters, constitute a unit appropriate for the purposes of collectivebargaining.We find further that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by, and we shall accordingly direct, anelection by secret ballot.The employees of the Company eligible tovote in the election shall be those in the appropriate unit, who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to such limitations andadditions as are set forth in the Direction.At the hearing the C. I. O. requested that its name appear on theballot as: The Furniture & Bedding Workers Union Local 18-B,C. I. O.This request is hereby granted.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Banner Bed Company, Chicago, Illinois,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act._2.All production and maintenance employees of the Company,excluding clerical and supervisory employees and teamsters, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of 94DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Labor RelationsBoard Rules and Regulations-Series 2,as amended, it is herebyDIRECTEDthat, as a part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Banner Bed Company, Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section9, of said Rules andRegulations, among all production and maintenance employees ofthe Company who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding clerical andsupervisory employees and teamsters, and employees who have sincequit or been discharged for cause, to determine whether they desire tobe represented by The Furniture & Bedding Workers Union Local18-B, C. I. 0., or by Upholsterers International Union of NorthAmerica, A. F. of L., for the purposes of collectivebargaining, orby neither.